Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 1 of 41 PageID 220



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA


KYLE PRITCHARD, Individually and on        Case No. 8:19-cv-00919-SCB-AEP
Behalf of All Others Similarly Situated,
                                           AMENDED CLASS ACTION COMPLAINT
            Plaintiff,                     FOR VIOLATIONS OF THE FEDERAL
                                           SECURITIES LAWS
      v.
                                           JURY TRIAL DEMANDED
APYX MEDICAL CORPORATION f/k/a/
BOVIE MEDICAL CORPORATION, and
CHARLES D. GOODWIN,

            Defendants.
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 2 of 41 PageID 221



                                                  TABLE OF CONTENTS


I.     NATURE OF THE ACTION ...............................................................................................1

II.    JURISDICTION AND VENUE ...........................................................................................3

III.   PARTIES ..............................................................................................................................4

       A.          Plaintiffs ...................................................................................................................4

       B.          Defendants ...............................................................................................................4

IV.    STATEMENT OF FACTS ...................................................................................................5

       A.          Company Background .............................................................................................5

       B.          Bovie’s J-Plasma Product ........................................................................................6

       C.          Bovie Pivots Away From Its Core Business and Tries To Increase Its Potential
                   Marketplace For J-Plasma/Renuvion By Making A Play For The Lucrative Dermal
                   Resurfacing Market Under Goodwin’s Direction ....................................................9

       D.          Defendants Misled The Public By Failing To Disclose That The IDE Study Failed
                   And That One Of Its Investigative Centers Had Failed To Follow Protocol.........15

                   1.         The Company Announces Its 510(k) Submission But Fails To Disclose That
                              Its IDE Study Had Not Met Its Efficacy Endpoint Or That An Investigative
                              Center Had Deviated From Protocol And Its Results Were Far Superior Than
                              The Other Two Centers That Had Followed Protocol ...............................15

                   2.         An Analyst Calls Into Question The Results Of The IDE Study And
                              Defendants Still Fail To Disclose The Truth About The Study’s
                              Results ........................................................................................................16

V.     MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS MADE
       WITH SCIENTER DURING THE CLASS PERIOD .......................................................19

VI.    LOSS CAUSATION AND DEFENDANTS’ STATEMENTS ISSUED AT THE END OF
       THE CLASS PERIOD .......................................................................................................23

VII.   ADDITIONAL SCIENTER ALLEGATIONS ..................................................................26

       A.          The Growth Of The J-Plasma/Renuvion Business Was The Focus Of The Company
                   And Dermal Resurfacing Was An Extremely Large Growth Market....................26




                                                                      i
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 3 of 41 PageID 222



         B.         Goodwin Claimed That He And The Company Received And Were Focused On The
                    Specific Data That Was Not Disclosed To The Public ..........................................27

VIII.    CLASS ACTION ALLEGATIONS ..................................................................................28

IX.      UNDISCLOSED ADVERSE FACTS ...............................................................................30

X.       APPLICABILITY OF THE FRAUD-ON-THE-MARKET AND AFFILIATED UTE
         PRESUMPTIONS OF RELIANCE...................................................................................31

XI.      NO SAFE HARBOR .........................................................................................................32

XII.     COUNTS............................................................................................................................33

XIII.    PRAYER FOR RELIEF ....................................................................................................36

XIV. JURY TRIAL DEMANDED .............................................................................................37




                                                                    ii
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 4 of 41 PageID 223



         1.     Lead Plaintiff Gregory P. Mouton and plaintiff Kyle Pritchard (together, “Plaintiffs”),

by and through their attorneys, allege the following upon information and belief, except as to those

allegations concerning Plaintiffs, which are alleged upon personal knowledge.               Plaintiffs’

information and belief are based on, among other things, their counsel’s investigation, which

includes without limitation: (a) a review and analysis of regulatory filings made by Defendant Apyx

Medical Corporation f/k/a/ Bovie Medical Corporation (“Apyx” or the “Company”)1 with the U.S.

Securities and Exchange Commission (“SEC”); (b) a review and analysis of press releases and media

reports issued by and disseminated by the Company; (c) a review of other publicly available

information concerning the Company; and (d) a review of other sources of information deemed

reliable.

I.       NATURE OF THE ACTION
         2.     This is a securities class action on behalf of a class consisting of all persons and

entities that purchased or otherwise acquired Apyx securities between December 21, 2018 and April

1, 2019, inclusive (the “Class Period”), seeking to recover damages caused by Defendants’2

violations of §§ 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

Rule 10b-5 promulgated thereunder.

         3.     Apyx is a medical technology company that historically had three operating

segments: (i) the Core segment, which manufactured medical products under the Bovie brand name;
(ii) the Original Equipment Manufacturer segment, which produced electrosurgical equipment for

large medical device manufacturers; and (iii) the Advanced Energy segment, which manufactured

and sold products employing J-Plasma, a patented helium-based plasma surgical product. J-Plasma

has been approved by the U.S. Food and Drug Administration (“FDA”) for the use of skin

tightening, but some medical professionals have used it off-label for dermal resurfacing.



1
 Unless otherwise stated, “Apyx” or the “Company” is also used to refer to Apyx’s predecessor
entities: Bovie Medical Corporation (“Bovie”) and NewCo.
2
    “Defendants” refers to Apyx and Charles D. Goodwin (“Goodwin”).



                                                  1
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 5 of 41 PageID 224



       4.      In late 2017, the Company pivoted its business to focus on commercializing J-Plasma

for the cosmetic surgery market. To do so, Apyx appointed Goodwin as Chief Executive Officer,

who intended to “drive broad-based adoption of [its] J-Plasma technology in the Cosmetic Surgery

market,” and appointed Dr. Topaz J. Kirley to the newly-created position as Director of Regulatory

Affairs, who would “focus on obtaining new clinical indications for [its] J-Plasma technology in the

cosmetic surgery market.” Moreover, the Company sold its Core business segment, along with the

lucrative Bovie brand name, to “focus the organization on [its] strategic objective of

commercializing [its] J-Plasma/Renuvion technology in the cosmetic surgery market.”

       5.      To reach the cosmetic surgery market, the Company intended to market J-Plasma for

dermal resurfacing, which represented an annual market opportunity of approximately $85 million

from an estimated 200,000 procedures. Before seeking regulatory clearance, Apyx completed a

clinical study, identified as Clinicaltrials.gov Identifier NCT 03286283, to demonstrate the safety

and efficacy of J-Plasma for reduction in the appearance of wrinkles and rhytides. The primary

efficacy endpoint of the study evaluated the score improvement on the Fitzpatrick Wrinkle and

Elastosis Scale (“FWS”), a clinically validated tool for wrinkle severity assessment. The primary

safety endpoint evaluated the rate and duration of adverse events. The study was a failure because it

failed to satisfy the primary efficacy endpoint.

       6.      Even though Goodwin and his team were provided with the results, the Company

failed to release them to the public. Instead, Defendants misled the public about the success of the

study by omitting the material facts that the study did not satisfy its efficacy endpoint, and that one

of the three investigational centers in the study failed to comply with protocol and had substantially

superior results than the other centers in the study.

       7.      The Class Period begins on December 21, 2018 when the Company announced that it

had submitted a 510(k) application for regulatory clearance with the FDA for the use of J-Plasma for

dermal resurfacing based on the results of the clinical study.




                                                   2
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 6 of 41 PageID 225



       8.      On February 21, 2019, a research analyst published a report suspecting that the

Company did not release the results from the clinical study because it failed to meet its primary

endpoints.

       9.      On this news, the Company’s share price fell $2.10, or nearly 25%, to close at $6.40

per share on February 21, 2019, on unusually heavy trading volume.

       10.     On March 13, 2019, Goodwin attempted to dispel investors’ concerns by casting

aspersions on the analyst report’s claim that the study likely failed to meet its endpoint and stating

that “the study was launched with the primary goal of demonstrating safety and efficacy to support

our FDA 510(k) submission and that following the receipt of this regulatory clearance, we would

pursue options for showcasing the results.” Yet, the study results still were not released and

Goodwin failed to disclose that the analyst report was right in that the study failed to meet its

primary efficacy endpoint.

       11.     On April 1, 2019, the Company announced that it had withdrawn its application for

regulatory clearance. In the press release, the Company finally disclosed that the study had failed to

meet its primary efficacy endpoint. Moreover, it revealed that one of three investigational centers

used in the study deviated from protocol by prescribing a steroid to its patients, which could have

been the reason this center had far superior results than the other two centers.

       12.     On this news, the Company’s stock price fell $2.49, or nearly 36%, to close at $4.46

per share on April 2, 2019, on unusually heavy trading volume.

       13.     Defendants acted with scienter and must be held accountable for their wrongful acts

and omissions which, as the true facts came to light, were the cause of a significant decline in the

market value of the Company’s securities. Plaintiffs and other Class members have suffered

significant losses and damages at the hands of Defendants and are entitled to redress.

II.    JURISDICTION AND VENUE
       14.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange Act

(15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

240.10b-5).


                                                  3
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 7 of 41 PageID 226



        15.       This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§ 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        16.       Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud or

the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District. Additionally, the Company’s principal executive offices are

located in this Judicial District.

        17.       In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

III.    PARTIES

        A.        Plaintiffs
        18.       Lead Plaintiff Gregory P. Mouton, as set forth in the certification previously filed

with the Court, purchased Apyx securities during the Class Period and suffered damages as a result

of the federal securities law violations and false and/or misleading statements and/or material

omissions alleged herein.

        19.       Plaintiff Kyle Pritchard, as set forth in the certification previously filed with the

Court, purchased Apyx securities during the Class Period and suffered damages as a result of the

federal securities law violations and false and/or misleading statements and/or material omissions

alleged herein.

        B.        Defendants
        20.       Defendant Apyx is incorporated under the laws of Delaware and its principal

executive offices are located in Clearwater, Florida. Apyx’s common stock trades on the Nasdaq

exchange under the symbol “APYX.” Apyx was formerly known as Bovie Medical Corporation,




                                                     4
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 8 of 41 PageID 227



and its stock traded on the New York Stock Exchange (“NYSE”) under the symbol “BVX” until

January 1, 2019.

       21.     Defendant Goodwin was the Chief Executive Officer (“CEO”) and a director of the

Company at all relevant times. According to the Company, Goodwin was the Chief Executive

Officer of MIS Implants Technologies, Inc., a privately held company specializing in dental

implants, prior to joining Apyx in December 2017. Prior to this position, Goodwin spent more than

11 years with Olympus/Gyrus ACMI. Goodwin holds a B.A. Finance and Economics from Eastern

Washington University.

       22.     Defendant Goodwin is also referred to hereinafter as the “Individual Defendant.”

Goodwin, because of his position with the Company, possessed the power and authority to control

the contents of the Company’s reports to the SEC, press releases and presentations to securities

analysts, money and portfolio managers and institutional investors, i.e., the market. The Individual

Defendant was provided with copies of the Company’s reports and press releases alleged herein to

be misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Because of his position and access to material non-

public information available to him, the Individual Defendant knew that the adverse facts specified

herein had not been disclosed to, and were being concealed from, the public, and that the positive

representations which were being made were then materially false and/or misleading. The

Individual Defendant is liable for the false statements pleaded herein.

IV.    STATEMENT OF FACTS
       A.      Company Background
       23.     Bovie Medical Corporation was incorporated in 1982 and was headquartered in

Purchase, New York until 2017.

       24.     According to Bovie’s 2017 annual report dated March 13, 2018, Bovie was an

energy-based medical device company specializing in developing, manufacturing and marketing a

range of electrosurgical products and technologies, as well as related medical products used in

doctors’ offices, surgery centers and hospitals worldwide, under the Bovie brands (Bovie®, IDS™


                                                  5
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 9 of 41 PageID 228



and DERM™) and on a private label basis to distributors throughout the world. Bovie further

described itself as a producer of equipment for large, well-known medical device manufacturers

through original equipment manufacturing (“OEM”) agreements, as well as for start-up companies

with the need for energy-based designs. Bovie also represented that it was the developer of J-

Plasma: “a patented helium-based plasma surgical product which [Bovie] believe[s] has the potential

to be a transformational product for surgeons.”

        25.     Bovie managed its business through three operating segments: Core, OEM, and

Advanced Energy. For Bovie’s 2017 fiscal year, the Core segment contributed 73.7%, the OEM

segment contributed 6.7% and the Advanced Energy segment contributed 19.6% of Bovie’s total

consolidated revenue.

        26.     According to Bovie, its Core segment manufactured and marketed various medical

products, both under private label and the Bovie brands (Bovie, IDS and DERM), to distributors

worldwide, which distribute to more than 6,000 hospitals and to doctors and other healthcare

facilities. Core products consisted of electrosurgery generators and accessories, battery-operated

cauteries, lighting, nerve locators, eye-bubbles, penlights, and a variety of other products.

        27.     Bovie’s OEM segment designed, developed and manufactured electrosurgical

equipment for large, well-known medical device manufacturers through OEM agreements, as well as

for start-up companies with the need for our energy-based designs. These OEM and private label

arrangements and its use of the Bovie brands enable it to gain greater market share for the

distribution of its product.

        B.      Bovie’s J-Plasma Product
        28.     Bovie’s Advanced Energy segment consists primarily of J-Plasma, which is a

patented helium-based plasma surgical product that is marketed and sold under the

Renuvion® Cosmetic Technology brand in the cosmetic surgery market.3 Bovie’s J-Plasma product



3
  On March 29, 2018, Bovie announced that J-Plasma technology will now be marketed and sold in
the cosmetic surgery market under the brand name, Renuvion.



                                                  6
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 10 of 41 PageID 229



 initially received FDA clearance through a 510(k) submission4 in 2012 and regulatory clearance to

 sell the product in the European Union in December 2014. Bovie describes the J-Plasma5 as follows:

         The J-Plasma system consists of an electrosurgical generator unit (ESU), a handpiece
         and a supply of helium gas. Radiofrequency (RF) energy is delivered to the
         handpiece by the ESU and used to energize an electrode. When helium gas passes
         over the energized electrode, helium plasma is generated which allows for
         conduction of the RF energy from the electrode to the patient in the form of a precise
         helium plasma beam. The energy delivered to the patient via the helium plasma beam
         is very precise and cooler in temperature in comparison to other surgical energy
         modalities such as standard RF monopolar energy.

         29.     The FDA had approved J-Plasma (now Renuvion) for an initial intended use: “The

 Bovie J-Plasma Handpiece is used for the delivery of helium gas plasma for cutting, coagulation, and

 ablation of soft tissue during open and laparoscopic surgical procedures. The Bovie J-Plasma

 Handpiece is compatible only with Bovie J-Plasma generators.”

         30.     In layman’s terms, J-Plasma was approved as a device for skin tightening that is used

 in a procedure that tightens loose skin without the need for invasive surgery, extended downtime, or

 large surgical scars. It works by a specialist creating a small entry point through which the device is

 put under the skin. Once the device is in place, the specialist releases helium gas and radiofrequency

 to create a precise stream of energy (i.e., plasma).

         31.     According to Bovie, there are approximately 400,000 liposuction procedures

 performed in the U.S. per year in which J-Plasma could be used as a subdermal coagulator.6

 Moreover, according to Bovie, there are 165,000 to 200,000 procedures in the U.S. for fully ablative
 resurfacing (or dermal resurfacing), which represents a substantial marketplace for Bovie.



 4
   A 510(k) is a premarket submission made to the FDA to demonstrate that the device to be marketed
 is at least as safe and effective, i.e., substantially equivalent, to a legally marketed device (21 C.F.R.
 § 807.92(a)(3)) that is not subject to premarket approval.
 5
   Prior to the Class Period, Bovie had launched numerous new J-Plasma products in an effort to
 target new surgical procedures, users, and markets.
 6
   As the former CEO of Bovie explained in November 2017, “our product is not used as a
 substitution, if you will, for liposuction. It’s actually used in liposuction cases where another product
 is used for the lipo portion and our product is being used as a subdermal coagulator, and that is on
 label.”



                                                     7
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 11 of 41 PageID 230



           32.    While J-Plasma was only approved as a subdermal coagulator, some medical

 professionals were using the product off-label7 for dermal resurfacing. To improve its marketing of

 J-Plasma, in September 2017, Bovie submitted a proposed IDE study8 to the FDA in the hope of

 achieving an indication for the use of J-Plasma for dermal resurfacing. As Bovie explained the study

 design:

           Brief Summary:

           This study evaluates the safety and effectiveness of J-Plasma in the reduction of
           facial wrinkles and rhytides. It is a multi-center, single arm, evaluator-blind
           prospective study of 55 study subjects who are seeking a procedure to reduce the
           appearance of wrinkles and rhytides and will be conducted at up to 5 investigational
           centers in the United States. Each study subject will receive one procedure with J-
           Plasma at enrollment. Follow-up will occur immediately following the procedure, at
           10 days, 1, 3, and 6 months after enrollment.

                                                    ***

           Detailed Description:

           The study objective is to demonstrate the safety and efficacy of the J-Plasma system
           for use in dermal skin resurfacing.

           This is a multi-center, single arm, evaluator-blind prospective study of 55 study
           subjects who are seeking a procedure to reduce the appearance of wrinkles and
           rhytides at up to 5 investigational centers in the United States.

           Study subjects that meet study eligibility criteria and have provided informed consent
           will be enrolled in the study. During the procedure, the investigators will use J-
           Plasma on applicable facial zones to reduce wrinkles and rhytides.

           Study subjects will be followed immediately following the procedure, at 10 days, 1,
           3, and 6 months post-procedure for study assessments.

           Study enrollment is expected to occur over 3-6 months. Imaging and study
           assessments will continue through 6 months post-procedure. Total study duration is
           expected to be approximately 9-12 months.




 7
   An “off-label” treatment means that, while approved by the FDA for a particular indication, the
 treatment is being used for another indication. Once a medication/device is FDA-approved for one
 indication, physicians may use it off-label if they believe it is an appropriate use.
 8
   An investigational device exemption (“IDE”) allows the investigational device to be used in a
 clinical study in order to collect safety and effectiveness data that is required to be submitted to the
 FDA as part of a premarket approval application or premarket notification submission.



                                                     8
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 12 of 41 PageID 231



        Primary study endpoints will be assessed at 3 months following the procedure.9

        C.      Bovie Pivots Away From Its Core Business and Tries To Increase Its Potential
                Marketplace For J-Plasma/Renuvion By Making A Play For The Lucrative
                Dermal Resurfacing Market Under Goodwin’s Direction
        33.     On December 18, 2017, Bovie announced that Charles D. Goodwin had been named

 Chief Executive Officer. In the press release announcing his appointment, he made it clear that his

 focus for the Company was the commercialization of J-Plasma:

         “I am excited to lead Bovie Medical as the Company commercializes its
        transformational J-Plasma technology and continues to grow sales,” said Charlie
        Goodwin, Chief Executive Officer of Bovie Medical. “J-Plasma represents an
        exciting step forward from the surgical energy technologies that have been
        traditionally applied in these markets, with its potential in several surgical specialties
        to improve surgical precision and enhance procedure safety by minimizing collateral
        tissue damage. I am looking forward to working together with our employees and the
        Board to continue to drive the commercial adoption of this unique, cutting edge
        energy technology, for the benefit of our customers and shareholders.”

        34.      Just months later, on March 6, 2018, Bovie announced the hiring of Dr. Topaz J.

 Kirlew as Director of Regulatory Affairs. In the press release announcing her hiring, Goodwin

 explained: “We are excited to add her to our team, and expect to benefit from her strategic guidance

 and expertise as we focus on obtaining new clinical indications for our J-Plasma technology in the

 cosmetic surgery market.”10

        35.      On March 12, 2018, Bovie held its 2017 fiscal fourth quarter earnings call. This was

 Bovie’s first earnings call with Goodwin as CEO. Goodwin explained that going forward Bovie
 would be focused on marketing J-Plasma, stating:

 9
   The primary efficacy endpoint was the comparison of the proportion of subjects (i.e., the
 percentage of treatment responders) with a ≥ 1-score improvement on the Fitzpatrick Wrinkle and
 Elastosis Scale (“FWS”) at the 3-month follow-up visit, as compared to baseline, as determined by at
 least 2 out of 3 blinded Independent Photographic Reviewers (“IPRs”). The primary safety endpoint
 was the adverse event rate and duration for a period of 3 months following the procedure.
 10
   Additionally, Bovie announced the addition of Scott Sanders and Dr. Diane Duncan to Bovie on
 March 27 and May 1, respectively. Mr. Sanders, who according to Bovie has 37 years of clinical
 and sales and marketing experience in the healthcare industry, was appointed as Director of Clinical
 Education and Market Development. Dr. Duncan, a Board-certified plastic surgeon with over 30
 years of experience in private practice, was appointed to Bovie’s Medical Advisory Board.




                                                    9
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 13 of 41 PageID 232



        Since joining the Bovie Medical team, I have focused in part on building
        relationships with our employees and physician customers to evaluate all of the
        primary aspects of our strategy and determine how best to position the Company for
        growth going forward.

        The primary takeaway from these discussions has been understanding and
        appreciating the extent to which our physician customers are very passionate about
        the benefits of J-Plasma technology. I’ve been aware of J-Plasma since my early days
        at Olympus and my decision to join Bovie Medical was driven largely by my
        personal conviction that this Company possesses a truly unique technology with the
        potential to transform energy-based surgery. J-Plasma is differentiated from the
        landscape of energy-based surgical devices by its ability to more effectively control
        heat and maximize precision, while limiting the potential for damage to tissue
        surrounding the treatment area.

        My excitement about these primary benefits was confirmed when I begin to have in-
        depth conversations with our customers in the Cosmetic Surgery market. Just as a
        side-note what we define as the Cosmetic Surgery market consist primarily of plastic
        surgeons, cosmetic surgeons and dermatologists who perform a variety of elective
        procedures, which are paid for out of pocket.

        The physician customers that I have interacted with in this market, have been able to
        achieve very positive outcomes when using J-Plasma as a subdermal coagulator
        following liposuction. The passion of our physician customers as a result of their
        experience with J-Plasma has also evidenced itself in frequent peer-to-peer selling
        between our physician customers and their colleagues, which serves as a very nice
        tailwind to our commercialization efforts.

        These experiences in addition to the strong commercial traction that we achieved in
        2017 have reinforced my conviction that the Cosmetic Surgery market represents the
        most attractive opportunity for our J-Plasma technology.

        36.    During this earnings call, Goodwin further explained that Bovie would pivot to be in

 the “best position [] to drive broad-based adoption of [its] J-Plasma technology in the Cosmetic

 Surgery market in the coming years.” To achieve this goal, Goodwin laid out a four-point plan:

        As I think about our longer-term strategy in the Cosmetic Surgery market, I believe
        more work needs to be done to move beyond the early adopter phase that we are
        currently in and position our organization to drive sustainable both long-term growth.
        Bovie Medical historically speaking, has enjoyed a long and impressive history as a
        developer and manufacturer of a diverse array of electrosurgery devices. More
        recently in its history, the Company has created an impressive and differentiated
        energy-based technology, J-Plasma, but identifying the appropriate target market
        to commercialize this technology has been a multi-year process.

        2017 marked the clear point in the Company’s history, and that we successfully
        identified the ideal target market for J-Plasma, the Cosmetic Surgery market. We
        experienced strong validation of this decision in the form of improving trends in
        awareness, adoption, utilization and revenue as we move through the year. We are
        encouraged by the recent performance in commercializing our J-Plasma technology
        in the Cosmetic Surgery market but we recognized that we are very early in the
        penetration of this large and growing market opportunity.

                                                 10
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 14 of 41 PageID 233



       At this point in our growth cycle, I believe it is incredibly important to remain
       highly focused on executing our near-term strategic growth plans, while also
       taking the requisite steps to ensure our ability to succeed over a multi-year period.
       To that end, we will be developing our organizational expertise in the Cosmetic
       Surgery market as part of an effort to establish an infrastructure that will best
       position Bovie Medical to drive broad-based adoption of our J-Plasma technology
       in the Cosmetic Surgery market in the coming years.
       With this goal in mind in 2018, we are focused on laying the groundwork to drive
       adoption in this Cosmetic Surgery market by; expanding our clinical support of J-
       Plasma; enhancing physician and practice support for our customers; formulizing our
       regulatory strategy; and improving our manufacturing capabilities and in efficiencies.
       Let me discusseach one of these items in more detail.

       First, we will establish clinical support, demonstrating the safety and efficacy of our
       J-Plasma technology when applied to our target procedures in the Cosmetic Surgery
       market. To this end, in late January, we announced the enrollment of our first
       patient in our IDE clinical study for J-Plasma for using dermal skin resurfacing.
       I’m very pleased to report that our three clinical sites for the study are now
       enrolling patients and we expect to complete enrollment in the first half of 2018.
       Second, we will demonstrate our commitment to the Cosmetic Surgery market by
       launching a new channel-specific brand for our J-Plasma technology that will
       resonate with our physicians and their customers. Within the Cosmetic Surgery
       market, our technology will be known under the brand name, Renuvion. Our current
       and potential customers will be able to leverage the increasing awareness of this
       brand and integrate it into their practice-based marketing efforts and advertising
       efforts.

       Third, we will formalize our regulatory strategy to obtain specific clinical indications
       for our target procedures. To assist and formulating our regulatory strategy, we
       recently appointed a new Director of Regulatory Affairs, Dr. Topaz Kirlew. Under
       the direction of Dr. Kirlew, we will expand our strategy beyond its initial focus on
       specific indication for dermal resurfacing procedures and pursue indications for
       additional procedures to support our longer-term goal of penetrating the Cosmetic
       Surgery market.

       And lastly, we will improve our manufacturing capacity and efficiencies to
       accommodate the strong demand that we anticipate as we penetrate this market and
       see broad-based adoption of J-Plasma technology. By focusing on these primary
       elements of our J-Plasma strategy in 2018, I am very confident that we can deliver on
       the stated near-term growth objectives, while establishing the foundation to support
       broad-based adoption and deliver strong sustainable profitable growth over the
       longer-term.

 (Emphases added).

       37.    On March 29, 2018, Bovie announced the rebranding of its J-Plasma product, stating:

       Bovie Medical’s J-Plasma technology will now be marketed and sold in the cosmetic
       surgery market under the brand name, Renuvion. The Renuvion brand will be
       marketed as a cosmetic technology and will feature its own distinct logo, website and
       promotional materials. The Company has also adopted two taglines related to the
       Renuvion brand: Reshaping What’s Possible™ and What will you renu?™

                                                 11
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 15 of 41 PageID 234



        38.     On May 14, 2018, Bovie announced that it had completed the enrollment for its IDE

 study of its J-Plasma/Renuvion technology for use in dermal resurfacing. As Goodwin further

 elaborated on Bovie’s 2018 fiscal first quarter earnings call that same day:

        Obviously, it was key for us to get the IDE Study finished. And we were very
        fortunate today to get to announce that we got our last of our 55 patients. And
        obviously with bringing Dr. Kirlew in here and also with Dr. Diane Duncan and
        Scott Sanders, that we will be working on other things within the cosmetic surgery
        space, but we have not given or announced any guidance for that. It remains a key
        strategic focus area for us. And it has [the] focus of everybody in the building.
 (Emphasis added).

        39.     Additionally, on that same call, Goodwin further explained in response to a question
 regarding his “best guess as to when a 510(k) clearance should come,” that:

        Well, I can’t necessarily speak to you about a 510(k) clearance because I’m not the
        FDA. But what I can help you with is that our focus now shifts to being preparing for
        that submission, and really what the timeline for that is. Our last patient was enrolled
        in the study today. There is a 90-day follow-up for that and then we will need at least
        a couple months to analyze the data and prepare that submission. And so we are
        estimating to have that to be able to submit to the FDA in November of this year, in
        November of 2018.

        40.     During this same call, Goodwin reiterated that Bovie’s long-term growth strategy

 was tied to commercial expansion of J-Plasma/Renuvion. As he explained:

        I’ll now turn to review of our longer term growth strategy that we are pursuing. As a
        reminder, despite the traction we have seen in the US, since we began our focus of
        our Advanced Energy commercial efforts on the cosmetic surgery market, we
        continue to believe that we will remain in the early stages of the adoption curve for
        our Renuvion technology. We expect our growth this year will continue to stem from
        our ability to raise awareness of the benefits for our Renuvion technology among the
        market’s earlier adopters, those physicians who fully appreciate the potential of this
        technology and are willing to pursue Renuvion in advance of substantial clinical
        validation.

        With this in mind in addition to leveraging our internal resources to drive growth in
        2018, we are also focused on creating a foundation of support for our Renuvion
        technology to move beyond this early adopter phrase and encourage its broader
        adoption in the cosmetic surgery market over a multi-year period. Specifically, our
        organization is focused on the following four initiatives in 2018, as it relates to this
        longer term strategy. Number one, securing new clinical evidence that
        demonstrates the safety and efficacy of our Renuvion technology when applied to
        our target procedures in the cosmetic surgery market. Number two, formulizing
        our regulatory strategy to pursue specific clinical indications enabling us to fully
        market and sell Renuvion for our target procedures. Number three, enhancing our
        physician and practice support for our cosmetic surgery customers. And lastly,
        improving our manufacturing capabilities inefficiencies. We believe that by pursuing


                                                  12
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 16 of 41 PageID 235



        these four initiatives, we will position Bovie Medical for sustainable long-term
        growth in the cosmetic surgery market.

        Importantly, we have already begun to make some exciting initial progress in 2018
        with respect to these initiatives which I will now discuss in detail. Beginning with
        our first initiative, expanding clinical support for our Renuvion Cosmetic
        Technology, we are focused on pursing our IDE clinical study evaluating use of
        Renuvion and dermal resurfacing procedures, which represents a new target
        procedure for Bovie Medical and cosmetic surgery. Recall, this is a multi-center,
        single arm, evaluator-blind prospective study designed to evaluate the safety and
        efficacy of Renuvion for the reduction of facial wrinkles and rhytides.
        On January 23, we announced that our first study subject had been enrolled by Dr. J
        David Holcomb, of the Institute for Integrated Aesthetics in Sarasota, Florida. Over
        the remaining months of the first quarter we made steady progress in enrolling
        subjects to the study’s three clinical sites with the expectation of enrolling all 55
        patients required for the study in the first half of 2018. We are please announce in a
        separate press release this afternoon that we enrolled the last patient in our dermal
        resurfacing study. The study represents an exciting first step in our efforts to
        establish strong clinical support demonstrating the positive outcome that can be
        achieved by using Renuvion technology.

 (Emphasis added).

        41.     On July 9, 2018, Bovie announced that it had entered into an agreement to sell its

 Core business segment and the Bovie brand, including the Company’s name, for gross proceeds of

 $97 million in cash. The purpose of this transaction, as explained by Goodwin, was to allow the

 Company “to further focus the organization on [its] strategic objective of commercializing [its] J-

 Plasma/Renuvion technology in the cosmetic surgery market.” Moreover, as Goodwin explained in

 a conference call with analysts that day, “[t]his transaction gives [the Company] the financial

 flexibility to invest more aggressively in the fastest-growing, largest market opportunity for our J-

 Plasma/Renuvion technology.”

        42.     On August 30, 2018, Bovie announced the completion of its Core business sale.

 Thereafter, on September 5, 2018, the Company (which was referring to itself as NewCo at this time

 due to the sale of its name) held a conference call to discuss the sale and its 2018 fiscal second

 quarter financial results. Therein, Goodwin again explained that the Company’s focus was on the

 IDE study, that he and others were developing a regulatory strategy, and that the Company was

 creating an infrastructure around the approval of the IDE study:

        Beginning with our first initiative, expanding clinical support for our Renuvion
        cosmetic customers, we are focused on pursuing our IDE clinical study evaluating

                                                  13
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 17 of 41 PageID 236



        the use of Renuvion and dermal resurfacing procedures, which represents a new
        target procedure for NewCo in the cosmetic surgery market.

        Recall, this is a multi-center, single-arm, evaluator-blind prospective study designed
        to evaluate the safety and efficacy of Renuvion for the reduction of facial wrinkles
        and rhytides. We completed enrollment of the 55th patient in mid-May and we are
        working through the period of patient follow-up and data evaluation. The clinical
        data from our dermal resurfacing IDE study will be the basis of clinical evidence
        used to support our FDA 510(k) submission.

        Moving forward to our second strategic initiative, formulizing our regulatory strategy
        to pursue specific channel indications enabling us to fully market and sell Renuvion
        for our target procedures. As discussed on our first quarter earnings call, we made an
        important addition to our leadership team in March with the addition of Dr. Topaz
        Kirlew as Regulatory Director, a newly created position for the company. Under her
        direction, we are focused on developing an effective regulatory strategy to secure
        specific channel indications for our target procedures in the cosmetic surgery market.

        Our efforts to pursue a specific clinical indication for dermal resurfacing is the first
        step in this regulatory strategy, but I am very encouraged by the progress Dr. Kirlew
        and team have already made in developing a multiyear regulatory strategy. We are
        not in a position to share additional details on the longer-term plan at this time, but
        certainly plan to do so at the appropriate time in the future.

                                                 ***

        Importantly, all of our efforts with this launch represent a foundation of brand
        awareness and clinical practice support that we expect will allow us to introduce new
        procedures to the cosmetic surgery market more effectively in the coming years. For
        example, following the expected 510(k) clearance for Renuvion in the dermal
        resurfacing procedures next year, we are incredibly well positioned with a platform
        of channel-specific branding, website, patient marketing materials, clinical practice
        programs and support, all of which improves our ability to scale a new product more
        effectively.

        43.     On November 1, 2018, the Company announced its 2018 fiscal third quarter financial

 results and held a conference call with analysts to discuss these results. On that call, Goodwin

 explained that the Company was focused on analyzing the results of the IDE study. As he explained:

        …we have been primarily focused on securing new clinical evidence for our
        Renuvion Cosmetic Technology by pursuing an IDE clinical study evaluating the
        use of Renuvion for dermal resurfacing procedures. Dermal resurfacing represents
        a new target procedure for Renuvion in the cosmetic surgery market. An estimated
        200,000 dermal resurfacing procedures are performed in the US market each year,
        representing an annual incremental market opportunity of approximately $85 million
        from the sales of handpieces alone.

        We announced the enrollment of our first patient in January of this year and
        completed the enrollment of our 55th and final patient in mid-May. Following the
        completion of this enrollment, our team has been focused on the patient follow up
        and data evaluation portion of the study. This IDE clinical study for dermal


                                                  14
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 18 of 41 PageID 237



        resurfacing is also an important component of our second strategic initiative
        formalizing our regulatory strategy to pursue specific clinical indications.
        The first step in our regulatory strategy is to pursue a specific clinical indications for
        the use of Renuvion in dermal resurfacing procedures, and we intend to use this data
        obtained from the IDE clinical study to support our 510(k) submission. We expect to
        submit for 510(k) clearance before year-end.

 (Emphasis added).

        44.        Additionally, Goodwin admitted that he and his team would be provided with the
 results of the study prior to their submission to the FDA. As he admitted:

        Unidentified Participant

        Great, thanks. So, can you speak a bit more about the expanded J-Plasma indication
        for dermal skin resurfacing? So what sort of steps remaining before you submit the
        510(k) application? I think the ID enrolled 55 patients with 3 or 6 month follow-up, I
        can’t remember, but can you talk about kind of what’s left, how many patients,
        you’re still trying to follow and data analysis associated with that.

        Charles [D.] Goodwin, CEO

        Yes. So we in the data analysis portion of this and this is the part that is kind of out
        of our hands, our CRO [Contract Research Organization] does this work and so
        they are evaluating the data and when they are done, they will submit to us the
        report. We’ll use that data or our submission for our 510(k), but this is the portion
        that is a little bit outside of our control.
 (Emphasis added).

        D.      Defendants Misled The Public By Failing To Disclose That The IDE Study
                Failed And That One Of Its Investigative Centers Had Failed To Follow
                Protocol
              1.       The Company Announces Its 510(k) Submission But Fails To Disclose That Its
                       IDE Study Had Not Met Its Efficacy Endpoint Or That An Investigative Center
                       Had Deviated From Protocol And Its Results Were Far Superior Than The
                       Other Two Centers That Had Followed Protocol

        45.     On December 21, 2018, the Company announced that it had submitted a 510(k)

 application for regulatory clearance with the FDA for the use of J-Plasma for dermal resurfacing

 procedures based on the results of the IDE study. Along with this announcement, Goodwin touted

 the success of the study and stated that he was optimistic about receiving regulatory clearance: “We

 were very pleased with the clinical results of this study and we are optimistic in receiving regulatory

 clearance for this differentiated technology in 2019.”



                                                   15
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 19 of 41 PageID 238



        46.       Nowhere in this announcement did the Company or Goodwin disclose that the IDE

 study had failed to meet its primary efficacy endpoint by well more than 10%. Moreover, nowhere
 did the Company or Goodwin disclose that one of the three investigative centers had fundamentally

 failed to follow the protocol, including providing a steroid to most of its patients, and that this

 deviating center had far superior results than the other centers that actually followed the protocol.

                  2.        An Analyst Calls Into Question The Results Of The IDE Study And
                            Defendants Still Fail To Disclose The Truth About The Study’s Results

        47.        On February 21, 2019, White Diamond Research published an analyst report that, in

 part, called into question whether the IDE study had reached its endpoints. In relevant part, the

 report stated:

        Apyx did not reveal the results of its clinical study on J-Plasma use for dermal
        resurfacing - a red flag that it may have missed its endpoints.

                                                     ***

        We believe investors do not have the full picture regarding the safety and application
        of J-Plasma, given that management didn’t reveal the outcomes of their completed
        IDE clinical study which was recently submitted to the FDA for the approval of use
        for dermal resurfacing. We believe there’s a good chance it failed to reach its
        primary endpoint and could result in an FDA rejection.

        48.       On this news, the Company’s share price fell $2.10, or nearly 25%, to close at $6.40

 per share on February 21, 2019, on unusually heavy trading volume.

        49.            On March 13, 2019, the Company held its 2018 fiscal fourth quarter earnings call.

 On the call, Goodwin criticized the February 21 White Diamond Research report, claiming that “it

 was full of factual inaccuracies.” However, in spite of giving a long defense of its accusations

 against him personally, Goodwin failed to respond to the report’s allegations that the IDE study had

 failed its endpoints. Instead, he gave the impression that the study had met its endpoints by claiming

 that “the study was launched with the primary goal of demonstrating safety and efficacy to support

 our FDA 510(k) submission and that following the receipt of this regulatory clearance, we would

 pursue options for showcasing the results.”

        50.       Again, nowhere during this earnings call, which occurred after the issuance of the

 report that called into question the IDE study’s results and the subsequent decimation of the


                                                     16
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 20 of 41 PageID 239



 Company’s stock price, did Goodwin (or the Company or any of its representatives) disclose that the

 IDE study had failed to meet its primary efficacy endpoint or that one of the three investigative
 centers had fundamentally failed to follow the protocol, including providing a steroid to most of its

 patients, and that this deviating center had far superior results than the other centers that actually

 followed the protocol.

              3.        Defendants Are Forced To Disclose The Truth

        51.        On April 1, 2019, in an announcement that it had withdrawn its 510(k) application,

 the Company finally revealed that the clinical study for J-Plasma had missed its primary efficacy

 endpoint and that one of the three investigative centers had not followed protocol and had far

 superior results than the other centers. The Company stated, in relevant part:

        As previously disclosed, on December 19, 2018, the Company filed a premarket
        notification 510(k) for regulatory clearance for a new clinical indication to market
        and sell Renuvion Cosmetic Technology for dermal resurfacing procedures. The
        application was supported by data from a multi-center, single arm, evaluator-blind
        prospective investigational device exemption (IDE) study evaluating the safety and
        efficacy of J-Plasma/Renuvion technology for the reduction of facial wrinkles and
        rhytides, which was conducted at three investigational centers and consisted of 55
        patients. The primary efficacy endpoint was the comparison of the proportion of
        subjects (i.e., the percentage of treatment responders) with a ≥ 1-score improvement
        on the Fitzpatrick Wrinkle and Elastosis Scale (FWS) at the 3-month follow-up visit,
        as compared to baseline, as determined by at least 2 out of 3 blinded Independent
        Photographic Reviewers (IPRs). The primary safety endpoint was the adverse event
        rate and duration for a period of 3 months following the procedure.

        The IDE study yielded no serious adverse events, however, the study did not meet
        the primary efficacy endpoint, as only 62% of subjects were deemed to have
        experienced a ≥ 1-score improvement on the FWS at the 3-month follow-up visit,
        whereas the study protocol and statistical analysis plan included 75% success criteria.

        In the course of its review of the Company’s submission, the Agency raised a
        number of questions and concerns related to superior clinical results from one
        investigational center as compared to the other two investigational centers in the
        study. The Agency also questioned the potential impact of protocol deviations at
        this investigational center including the prophylactic use of methylprednisolone in
        all but five subjects treated.

        “The IDE study results show good progress towards being able to eventually
        demonstrate the efficacy of our Renuvion Cosmetic Technology as more than 90%
        of subjects in the study experienced an improvement in appearance as assessed by
        investigators, and the independent photographic reviewers were able to correctly
        identify post treatment photographs in more than 97% of subjects,” said Shawn
        Roman, Vice President of R&D for Apyx Medical. “Unfortunately, we experienced a
        larger than expected range of clinical outcomes in the study due primarily to the


                                                   17
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 21 of 41 PageID 240



         inconsistent application of treatment time on tissue among investigators at the three
         centers.”

         “We have been involved in productive and positive interactions with the Agency and
         they have been very engaged throughout the process,” said Charlie Goodwin,
         President and Chief Executive Officer of Apyx Medical. “They were understandably
         focused on the performance versus our stated primary endpoint, the variability in
         treatment outcomes across the three centers and the protocol deviations identified at
         one investigational center. . . .”

 (Emphases added.)

         52.     Because Defendants had failed to previously disclose that the IDE study had failed to

 meet its primary efficacy endpoint (even after the results were called into question), and that one of

 the centers in the study had far superior results than the others after failing to follow the study

 protocol, investors were blindsided by Defendants’ announcement that the application had been

 withdrawn. The Company’s share price tanked by more than one-third ($2.49 per share) to close at

 $4.46 per share on April 2, 2019, on unusually heavy trading volume.

         53.     On May 8, 2019, Goodwin further elaborated on the Company’s communications

 with the FDA. In particular, he explained that Apyx had withdrawn its 510(k) application because it

 was clear that the FDA was not going to approve it due to the fact that the FDA had substantial

 issues with the study results, including: (i) that the study did not meet its primary efficacy endpoint;

 and (ii) that one of the investigative centers had failed to follow the study’s protocol by prescribing a

 steroid to almost all of the patients, which could have been the reason that this center had far

 superior results than the other two centers in the study. As Goodwin explained:

         As discussed on recent earnings calls, our team has been focused on pursuing 510(k)
         regulatory clearance for Renuvion, specifically a new clinical indication for the use
         in dermal resurfacing procedures. On December 18 of last year, we filed our
         application for a premarket notification 510(k) regulatory clearance with the FDA.

         Our application was supported by data from a multi-center, single arm evaluator
         blind perspective IDE study, which evaluated the safety and efficacy of Renuvion for
         the reduction of facial wrinkles and rhytides. During their review of our application,
         the FDA raised several questions and concerns regarding three aspects of our IDE
         clinical study.

         First, the FDA questions the study’s results regarding Renuvion’s performance in
         dermal resurfacing procedures versus its stated primary endpoint. While the IDE
         study yielded no serious adverse events, it did not meet the primary efficacy
         endpoint as only 63.64% of the patients were deemed to have experienced an
         improvement of one point or greater on the Fitzpatrick Wrinkle Scale at the three

                                                    18
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 22 of 41 PageID 241



         month follow up visit. The study protocol and statistical analysis plan included a
         success criteria of 75% of patients.

         Second, the FDA questioned the variability in treatment outcomes across the three
         investigational centers in the study, as one of the three investigational centers in
         the study achieved superior outcomes compared to the other two. And third, the
         FDA questioned the impact of protocol deviations at this investigational center.
         Specifically, the FDA questioned how the protocol deviations may have contributed
         to the superior results obtained at this investigational center.
         Following the procedures, all but five subjects treated at this clinical center were
         prescribed with Medrol, a cortical steroid that can be used to treat inflammation of
         the skin and increase patient comfort post procedure. Following discussions with the
         FDA in late March, we voluntarily withdrew our application on March 29 as we
         were unlikely to be able to favorably resolve the issue raised within the FDA’s
         Congressionally mandated MDUFA 90-day review period that would have
         otherwise ended on April 1.

         While Apyx does not share the FDA’s view with respect to the three areas in
         question regarding our clinical study, we understand their focus on these areas. We
         also appreciate the FDA’s engagement with our clinical and regulatory team,
         which has included many productive and positive interactions through the process.
         Although we are greatly disappointed by this setback, we remain convinced of both
         safety and efficacy of our Renuvion technology when used in dermal resurfacing
         procedures, and we are committed to pursuing 510(k) clearance for dermal
         resurfacing.

 (Emphases added).

 V.      MATERIALLY FALSE AND MISLEADING STATEMENTS AND OMISSIONS
         MADE WITH SCIENTER DURING THE CLASS PERIOD
         54.     During the less than four-month class period, Defendants were aware that the IDE

 study had failed to meet its primary efficacy endpoint. Moreover, Defendants were aware that one
 of the three investigative centers in the study had far superior results than the other two after failing

 to follow the protocol. In spite of this, Defendants misleadingly touted the success of study,

 claiming that the Company was “pleased with the clinical results of this study and [is] optimistic in

 receiving regulatory clearance for this differentiated technology in 2019.”

         55.     The Class Period starts on December 21, 2018. On that date, the Company issued a

 press release entitled, “Bovie Medical Corporation Files 510(K) Submission With The FDA For A

 New Indication To Market And Sell J-Plasma/Renuvion For Use In Dermal Resurfacing

 Procedures.” Therein, Defendants, in relevant part, stated:

         Bovie Medical Corporation (NYSE:BVX) (the “Company”), a maker of medical
         devices and supplies and the developer of J-Plasma®, a patented surgical product

                                                    19
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 23 of 41 PageID 242



        marketed and sold under the Renuvion® Cosmetic Technology brand in the cosmetic
        surgery market, today announced a Premarket Notification 510(K) submission to the
        U.S. Food and Drug Administration (FDA) for a new indication for J-
        Plasma/Renuvion for use in dermal resurfacing procedures.

        “We are pleased to announce this 510(K) submission requesting clearance for a new
        clinical indication to market and sell our Renuvion Cosmetic Technology for dermal
        resurfacing procedures, which represents another important step towards our strategic
        objective to expand Renuvion’s clinical indications for use in the cosmetic surgery
        market,” said Charlie Goodwin, Chief Executive Officer. “Our submission is
        supported by data from our multi-center, single arm, evaluator-blind prospective
        study evaluating the safety and efficacy of our Renuvion technology for the
        reduction of facial wrinkles and rhytides, which was conducted at three
        investigational centers and consisted of 55 patients. We were very pleased with the
        clinical results of this study and we are optimistic in receiving regulatory clearance
        for this differentiated technology in 2019.”
 (Emphasis added).

        56.     The statements in ¶ 55 were materially false and/or misleading when made and/or

 omitted to state material facts necessary to make the statements not misleading, because they failed

 to disclose the adverse facts that the IDE study had failed to meet its primary efficacy endpoint, that

 one of the three investigative centers had fundamentally failed to follow the protocol by providing a

 steroid to most of its patients, and that this deviating center had far superior results than the other

 centers that actually followed the protocol.

        57.     The materially false and misleading statements in ¶ 55 were made with scienter.

 Defendants were deliberately reckless as to the falsity of these statements because Goodwin and

 Apyx’s executives had received, reviewed and analyzed the IDE study results, which were the basis

 for the 510(k) submission, that demonstrated that the IDE study had failed to meet its primary

 efficacy endpoint, that one of the three investigative centers had fundamentally failed to follow the

 protocol by providing a steroid to most of its patients, and that this deviating center had far superior

 results than the other centers that actually followed the protocol.

        58.      On January 7, 2019, the Company issued a press release entitled, “Apyx Medical

 Corporation Reports Preliminary Full Year And Fourth Quarter 2018 Revenue Results.” Therein,

 Defendant Goodwin, in relevant part, stated:

        “The outlook for 2019 is very positive for Apyx Medical; we are investing in our
        selling infrastructure to maximize the opportunity to gain share in the U.S. cosmetic
        surgery market with our disruptive technology, and we achieved another milestone

                                                   20
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 24 of 41 PageID 243



        near the end of the fourth quarter with the announcement of a 510(k) submission
        requesting clearance for a new clinical indication to market and sell our Renuvion
        Cosmetic Technology for dermal resurfacing procedures. We have a strong balance
        sheet and a focused plan to encourage broad-based adoption of Renuvion, which we
        believe ultimately achieves strong, sustained and profitable growth for the benefit of
        our stockholders.”

 (Emphasis added).

        59.     The statements in ¶ 58 were materially false and/or misleading when made and/or
 omitted to state material facts necessary to make the statements not misleading, because they failed

 to disclose the adverse facts that the IDE study had failed to meet its primary efficacy endpoint, that

 one of the three investigative centers had fundamentally failed to follow the protocol by providing a

 steroid to most of its patients, and that this deviating center had far superior results than the other

 centers that actually followed the protocol.

        60.     The materially false and misleading statements in ¶ 58 were made with scienter.

 Defendants were deliberately reckless as to the falsity of these statements because Goodwin and

 Apyx’s executives had received, reviewed and analyzed the IDE study results, which were the basis

 for the 510(k) submission, that demonstrated that the IDE study had failed to meet its primary

 efficacy endpoint, that one of the three investigative centers had fundamentally failed to follow the

 protocol by providing a steroid to most of its patients, and that this deviating center had far superior

 results than the other centers that actually followed the protocol.

        61.     On March 13, 2019, the Company issued a press release entitled, “Apyx Medical

 Corporation Reports Fourth Quarter And Fiscal Year 2018 Financial Results And Introduces Fiscal

 Year 2019 Outlook.” Therein, the Company, in relevant part, stated:

        Fourth Quarter 2018 Highlights:

                                                        ***
        On December 21st, the Company announced a Premarket Notification 510(K)
        submission to the U.S. Food and Drug Administration (FDA) for a new indication for
        J-Plasma/Renuvion for use in dermal resurfacing procedures.

        62.     The statements in ¶ 61 were materially false and/or misleading when made and/or

 omitted to state material facts necessary to make the statements not misleading, because they failed



                                                   21
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 25 of 41 PageID 244



 to disclose the adverse facts that the IDE study had failed to meet its primary efficacy endpoint, that

 one of the three investigative centers had fundamentally failed to follow the protocol by providing a

 steroid to most of its patients, and that this deviating center had far superior results than the other

 centers that actually followed the protocol.

        63.     The materially false and misleading statements in ¶ 61 were made with scienter.

 Defendants were deliberately reckless as to the falsity of these statements because Goodwin and

 Apyx’s executives had received, reviewed and analyzed the IDE study results, which were the basis

 for the 510(k) submission, that demonstrated that the IDE study had failed to meet its primary

 efficacy endpoint, that one of the three investigative centers had fundamentally failed to follow the

 protocol by providing a steroid to most of its patients, and that this deviating center had far superior

 results than the other centers that actually followed the protocol.

        64.     Additionally, during a conference call with analysts held also on March 13, 2019,

 Goodwin stated, in relevant part:
        The falsehood about my prior work history were frustrating but candidly the
        unsubstantiated claims against the safety and efficacy of our J-Plasma technology
        and blatant mischaracterization of our IDE study on dermal resurfacing are among
        the most troublesome. As discussed earlier in my prepared remarks, we believe our
        technology is truly differentiated and we have invested in expanding the clinical
        support for Renuvion which we look forward to sharing with the investment
        community, and our clinician customers in 2019 and beyond. As it relates to the
        result of the IDE study specifically, we have consistently said that the study was
        launched with the primary goal of demonstrating safety and efficacy to support our
        FDA 510(k) submission and that following the receipt of this regulatory clearance,
        we would pursue options for showcasing the results.

        65.     The statements in ¶ 64 were materially false and/or misleading when made and/or

 omitted to state material facts necessary to make the statements not misleading, because the February

 21, 2019 White Diamond Research report was correct that the IDE study had failed to meet its

 primary efficacy endpoint. Moreover, the statements in ¶ 64 were materially false and/or misleading

 when made and/or omitted to state material facts necessary to make the statements not misleading,

 because they failed to disclose the adverse facts that the IDE study had failed to meet its primary

 efficacy endpoint, that one of the three investigative centers had fundamentally failed to follow the



                                                   22
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 26 of 41 PageID 245



 protocol by providing a steroid to most of its patients, and that this deviating center had far superior

 results than the other centers that actually followed the protocol.

        66.     The materially false and misleading statements in ¶ 64 were made with scienter.

 Defendants were deliberately reckless as to the falsity of these statements because Goodwin and

 Apyx’s executives had received, reviewed and analyzed the IDE study results, which were the basis

 for the 510(k) submission, that demonstrated that the IDE study had failed to meet its primary

 efficacy endpoint, that one of the three investigative centers had fundamentally failed to follow the

 protocol by providing a steroid to most of its patients, and that this deviating center had far superior

 results than the other centers that actually followed the protocol.

 VI.    LOSS CAUSATION AND DEFENDANTS’ STATEMENTS ISSUED AT THE END
        OF THE CLASS PERIOD
        67.      Defendants’ wrongful conduct, as alleged herein, directly and proximately caused the

 economic losses suffered by Plaintiffs and the Class.

        68.     During the Class Period, as a result of the open, well-developed, and efficient market

 for Apyx’s securities, the prices of Apyx’s securities fell when the misrepresentations alleged herein,

 and/or the information alleged herein to have been concealed from the market, and/or the effects

 thereof, were revealed to investors and the artificial inflation was removed over time from the price

 of Apyx’s securities. Defendants’ wrongful conduct, alleged herein, directly and proximately caused

 the economic loss suffered by Plaintiffs and the Class. Defendants’ misrepresentations and
 omissions caused and maintained the artificial inflation in Apyx’s securities prices throughout the

 Class Period until Defendants began to disclose the truth regarding the Company’s financial

 condition to the market.

        69.     The truth regarding Apyx was partially revealed, and/or the concealed risks

 materialized, on or about: February 21, 2019 and April 1, 2019. As a direct result of these partial

 disclosures, the price of Apyx’s stock declined precipitously on heavy trading volume.




                                                   23
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 27 of 41 PageID 246



        70.     On February 21, 2019, White Diamond Research published an analyst report entitled,

 “Apyx Medical’s Stock Price Is About To Have A Liposuction - $3 Price Target (65% Downside).”

 Therein, in relevant part, the report stated:

        Apyx did not reveal the results of its clinical study on J-Plasma use for dermal
        resurfacing - a red flag that it may have missed its endpoints.

                                                 ***

        We believe investors do not have the full picture regarding the safety and application
        of J-Plasma, given that management didn’t reveal the outcomes of their completed
        IDE clinical study which was recently submitted to the FDA for the approval of use
        for dermal resurfacing. We believe there’s a good chance it failed to reach its
        primary endpoint and could result in an FDA rejection.

        71.     On this news, the Company’s share price fell $2.10, or nearly 25%, to close at $6.40

 per share on February 21, 2019, on unusually heavy trading volume.

        72.     The February 21, 2019 disclosures revealed that Apyx may have missed its primary

 efficacy endpoint that could result in an FDA rejection of its 510(k) application.

        73.     On April 1, 2019, after the market closed, the Company revealed that it had

 withdrawn its application for regulatory clearance of J-Plasma for use in dermal resurfacing

 procedures, citing concerns raised by the FDA. It also revealed that the clinical study for J-Plasma

 had missed its primary efficacy endpoint. The Company stated, in relevant part:

        As previously disclosed, on December 19, 2018, the Company filed a premarket
        notification 510(k) for regulatory clearance for a new clinical indication to market
        and sell Renuvion Cosmetic Technology for dermal resurfacing procedures. The
        application was supported by data from a multi-center, single arm, evaluator-blind
        prospective investigational device exemption (IDE) study evaluating the safety and
        efficacy of J-Plasma/Renuvion technology for the reduction of facial wrinkles and
        rhytides, which was conducted at three investigational centers and consisted of 55
        patients. The primary efficacy endpoint was the comparison of the proportion of
        subjects (i.e., the percentage of treatment responders) with a ≥ 1-score improvement
        on the Fitzpatrick Wrinkle and Elastosis Scale (FWS) at the 3-month follow-up visit,
        as compared to baseline, as determined by at least 2 out of 3 blinded Independent
        Photographic Reviewers (IPRs). The primary safety endpoint was the adverse event
        rate and duration for a period of 3 months following the procedure.

        The IDE study yielded no serious adverse events, however, the study did not meet
        the primary efficacy endpoint, as only 62% of subjects were deemed to have
        experienced a ≥ 1-score improvement on the FWS at the 3-month follow-up visit,
        whereas the study protocol and statistical analysis plan included 75% success criteria.

        In the course of its review of the Company’s submission, the Agency raised a
        number of questions and concerns related to superior clinical results from one

                                                  24
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 28 of 41 PageID 247



        investigational center as compared to the other two investigational centers in the
        study. The Agency also questioned the potential impact of protocol deviations at
        this investigational center including the prophylactic use of methylprednisolone in
        all but five subjects treated.

        “The IDE study results show good progress towards being able to eventually
        demonstrate the efficacy of our Renuvion Cosmetic Technology as more than 90%
        of subjects in the study experienced an improvement in appearance as assessed by
        investigators, and the independent photographic reviewers were able to correctly
        identify post treatment photographs in more than 97% of subjects,” said Shawn
        Roman, Vice President of R&D for Apyx Medical. “Unfortunately, we experienced a
        larger than expected range of clinical outcomes in the study due primarily to the
        inconsistent application of treatment time on tissue among investigators at the three
        centers.”

        “We have been involved in productive and positive interactions with the Agency and
        they have been very engaged throughout the process,” said Charlie Goodwin,
        President and Chief Executive Officer of Apyx Medical. “They were understandably
        focused on the performance versus our stated primary endpoint, the variability in
        treatment outcomes across the three centers and the protocol deviations identified at
        one investigational center. . . .”

 (Emphases added.)

        74.     On this news, the Company’s share price fell $2.49, or nearly 36%, to close at $4.46

 per share on April 2, 2019, on unusually heavy trading volume.

        75.     The April 1, 2019 disclosures revealed that Apyx was withdrawing its 510(k)

 submission due to the fact that the FDA had concerns regarding the IDE study results, including that

 the IDE study had failed to meet its primary efficacy endpoint, that one of the investigative centers

 had fundamentally failed to follow the protocol by providing a steroid to most of its patients, and

 that this deviating center had far superior results than the other centers that actually followed the

 protocol.

        76.     During the Class Period, Plaintiffs and the Class purchased Apyx securities at

 artificially inflated prices and were damaged thereby. The price of the Company’s securities

 significantly declined when the misrepresentations made to the market, and/or the information

 alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

 causing investors’ losses.




                                                  25
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 29 of 41 PageID 248



 VII.   ADDITIONAL SCIENTER ALLEGATIONS
        77.     The Individual Defendant acted with scienter by virtue of: (a) his receipt of

 information reflecting that the IDE study had failed to meet its primary efficacy endpoint; and/or (b)

 his receipt of information reflecting that one of the three investigative centers in the IDE study had

 failed to follow the study’s protocol and that this center had far superior results than the other two

 centers in the study; and/or (c) his intentional or reckless issuance of materially false or misleading

 statements regarding the IDE study; and/or (d) his ultimate responsibility to ensure the accuracy of

 such statements and his reckless failure to do so. The Individual Defendant knew or was deliberately

 reckless in disregarding the materially false or misleading nature of the information he caused to be

 disseminated to the investing public.

        78.     The Individual Defendant also knew or was deliberately reckless in disregarding that

 the material misrepresentations and omissions contained in the Company’s public statements would

 adversely affect the integrity of the market for the Company’s securities and would cause the price

 of such securities to be artificially inflated. The Individual Defendant acted knowingly or in such a

 deliberately reckless manner as to constitute a fraud upon Plaintiffs and the Class.

        A.      The Growth Of The J-Plasma/Renuvion Business Was The Focus Of The
                Company And Dermal Resurfacing Was An Extremely Large Growth Market
        79.     Prior to Goodwin’s appointment as CEO of the Company, Bovie primarily derived its

 revenue from its Core products business, which consisted of the manufacture and sale of

 electrosurgery generators and accessories, battery-operated cauteries, lighting, nerve locators, eye-

 bubbles, penlights, and a variety of other products. Upon becoming CEO, as discussed in Section

 IV.C., supra, Goodwin shifted the focus for the Company towards the commercialization of J-

 Plasma. In fact, he sold the Core business and the Bovie name to fund this commercialization effort;

 as he explained on July 9, 2018, the purpose of this transaction was to allow Bovie “to further focus

 the organization on [its] strategic objective of commercializing [its] J-Plasma/Renuvion technology

 in the cosmetic surgery market.”




                                                   26
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 30 of 41 PageID 249



        80.     As the Company and Goodwin repeatedly touted, there are approximately 400,000

 liposuction procedures performed in the U.S. per year in which J-Plasma/Renuvion could be used as

 a subdermal coagulator, and there are 165,000 to 200,000 procedures in the U.S. for the dermal

 resurfacing. Thus, the ability to market J-Plasma/Renuvion for dermal resurfacing would open up a

 massive market for Apyx. In fact, Goodwin even explained that the Company was focused on

 analyzing the results of the IDE study: “…we have been primarily focused on securing new clinical

 evidence for our Renuvion Cosmetic Technology by pursuing an IDE clinical study evaluating the

 use of Renuvion for dermal resurfacing procedures…[as] Dermal resurfacing represents a new target

 procedure for Renuvion in the cosmetic surgery market.”

        81.     The Individual Defendant was certainly aware of the details of the IDE study that

 would open up a massive market of potential sales to the Company, as the Company’s financial

 future relied on its success and the Company’s executives discussed this information in press

 releases and on conference calls with analysts and investors; or if the Company’s CEO was unaware,

 this ignorance constitutes acting in such a deliberately reckless manner as to constitute a fraud and

 deceit upon Plaintiffs and other Class members. However, the most reasonable inference is that

 Goodwin was aware that the IDE study had not met is primary efficacy endpoint and that one of the

 investigative centers, which had far superior results than the other centers in the study, had not

 followed the study protocol, as the Company later admitted.

        B.      Goodwin Claimed That He And The Company Received And Were Focused On
                The Specific Data That Was Not Disclosed To The Public
        82.     Goodwin admitted that he and his team would receive the results of the study prior

 the 510(k) submission. As he stated on November 1, 2018, “So we [are] in the data analysis portion

 of this and this is the part that is kind of out of our hands, our CRO [Contract Research

 Organization] does this work and so they are evaluating the data and when they are done, they will

 submit to us the report. We’ll use that data or our submission for our 510(k), but this is the portion

 that is a little bit outside of our control.” Certainly, Goodwin and the Company received this

 information or else they would have not submitted the 501(k) to the FDA. As such, it is not possible



                                                  27
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 31 of 41 PageID 250



 that Goodwin and the Company’s executives did not know that the study had failed to reach its

 primary efficacy endpoint.

         83.     Moreover, Goodwin also explained that his “team has been focused on the patient

 follow up and data evaluation portion of the study … [as] [t]his IDE clinical study for dermal

 resurfacing is also an important component of our second strategic initiative formalizing our

 regulatory strategy to pursue specific clinical indications.” In fact, Goodwin claimed that “We have

 been involved in productive and positive interactions with the [FDA] and they have been very

 engaged throughout the process.” That Goodwin and his team would not know that the study failed

 its primary efficacy endpoint and that one of three investigative centers, which had failed to follow

 the study protocol, had far superior results than the other centers in the study when they were

 “focused on the patient follow up and data evaluation portion of the study” and they were in

 communication with the FDA regarding the study’s results simply defies belief. The only logical

 inference is that Goodwin and the Company were aware of these facts.

         84.     If the Company’s CEO was unaware, however, that the study failed its primary

 efficacy endpoint and that one of three investigative centers, which had failed to follow the study

 protocol, had far superior results than the other centers in the study, this ignorance constitutes acting

 in such a deliberately reckless manner as to constitute a fraud and deceit upon Plaintiffs and other

 Class members.

 VIII. CLASS ACTION ALLEGATIONS
         85.     Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and 23(b)(3) on behalf of a class consisting of all persons and entities that purchased

 or otherwise acquired Apyx securities during the Class Period, seeking to pursue remedies under the

 Exchange Act (the “Class”). Excluded from the Class are Defendants; the officers and directors of

 the Company, at all relevant times; members of their immediate families and their legal

 representatives, heirs, successors, or assigns; and any entity in which any of the Defendants have or

 had a controlling interest.




                                                    28
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 32 of 41 PageID 251



        86.       The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Apyx securities were actively traded on the NYSE and

 Nasdaq. While the exact number of Class members is unknown to Plaintiffs at this time and can

 only be ascertained through appropriate discovery, Plaintiffs believe that there are hundreds or

 thousands of members in the proposed Class. Millions of Apyx shares were traded publicly during

 the Class Period on the NYSE and the Nasdaq.

        87.       Plaintiffs’ claims are typical of the claims of Class members, who were all similarly

 affected by Defendants’ wrongful conduct in violation of federal securities laws that is complained

 of herein. Further, Plaintiffs will fairly and adequately protect the interests of Class members and

 have retained counsel competent and experienced in class and securities litigation. Common

 questions of law and fact exist as to all members of the Class and predominate over any questions

 solely affecting individual members of the Class. Among the questions of law and fact common to

 the Class are:

                  a.      whether the federal securities laws were violated by Defendants’ conduct

        alleged herein;

                  b.      whether statements made by Defendants to the investing public during the

        Class Period omitted or misrepresented material facts about the business, operations and

        prospects of Apyx; and

                  c.      to what extent Class members have sustained damages and the proper

        measure of damages.

        88.       A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Further, as the

 damages suffered by individual Class members may be relatively small, the expense and burden of

 individual litigation makes it impossible for Class members to individually redress the wrongs done

 to them. There will be no difficulty in the management of this action as a class action.




                                                   29
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 33 of 41 PageID 252



 IX.     UNDISCLOSED ADVERSE FACTS
         89.     The market for Apyx’s securities was open, well-developed and efficient at all

 relevant times. As a result of these materially false and/or misleading statements, and/or failures to

 disclose, Apyx’s securities traded at artificially inflated prices during the Class Period. Plaintiffs and

 other members of the Class purchased or otherwise acquired Apyx’s securities relying upon the

 integrity of the market price of the Company’s securities and market information relating to Apyx,

 and have been damaged thereby.

         90.     During the Class Period, Defendants materially misled the investing public, thereby

 inflating the price of Apyx’s securities, by publicly issuing false and/or misleading statements and/or

 omitting to disclose material facts necessary to make Defendants’ statements, as set forth herein, not

 false and/or misleading. Said statements and omissions were materially false and/or misleading in

 that they failed to disclose material adverse information and/or misrepresented the truth about

 Apyx’s business, operations and prospects as alleged herein.

         91.     At all relevant times, the material misrepresentations and omissions particularized in

 this Complaint directly or proximately caused or were a substantial contributing cause of the

 damages sustained by Plaintiffs and other members of the Class. As described herein, during the

 Class Period, Defendants made or caused to be made a series of materially false and/or misleading

 statements about Apyx’s business, operations and prospects. These material misstatements and/or

 omissions had the cause and effect of creating in the market an unrealistically positive assessment of

 the Company and its business, operations and prospects, thus causing the Company’s securities to be

 overvalued and artificially inflated at all relevant times. Defendants’ materially false and/or

 misleading statements during the Class Period resulted in Plaintiffs and other members of the Class

 purchasing the Company’s securities at artificially inflated prices, thus causing the damages

 complained of herein.




                                                    30
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 34 of 41 PageID 253



 X.      APPLICABILITY OF THE FRAUD-ON-THE-MARKET AND AFFILIATED UTE
         PRESUMPTIONS OF RELIANCE
         92.     The market for Apyx’s securities was open, well-developed, and efficient at all

 relevant times. As a result of Defendants’ materially false or misleading statements and material

 omissions, the Company’s securities traded at artificially inflated prices during the Class Period. On

 January 25, 2019, the Company’s stock closed at a Class Period high of $8.75 per share. Plaintiffs

 and other members of the Class purchased or otherwise acquired the Company’s securities relying

 on the integrity of the market price of such securities and on publicly available market information

 relating to Apyx; Plaintiffs and Class members have been damaged thereby.

         93.     During the Class Period, the artificial inflation of the value of Apyx securities was

 caused by the material misrepresentations and omissions alleged in this Complaint, thereby causing

 the damages sustained by Plaintiffs and other Class members. As alleged herein, during the Class

 Period, Defendants made or caused to be made a series of materially false or misleading statements

 about the Company’s business, operations and prospects, causing the price of the Company’s

 securities to be artificially inflated at all relevant times. When the truth was disclosed, it drove down

 the value of the Company’s securities, causing Plaintiffs and other Class members that had

 purchased the securities at artificially inflated prices to be damaged as a result.

         94.     At all relevant times, the market for Apyx’s securities was efficient for the following

 reasons, among others:

                 a.      Apyx’s stock met the requirements for listing, and it was listed and actively

         traded on the NYSE and Nasdaq, highly efficient and automated markets.

                 b.      As a regulated issuer, Apyx filed periodic public reports with the SEC and/or

         the NYSE/Nasdaq.

                 c.      Apyx regularly communicated with public investors via established market

         communication mechanisms, including through regular dissemination of press releases on

         the national circuits of major newswire services and through other wide-ranging public




                                                    31
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 35 of 41 PageID 254



         disclosures, such as communications with the financial press and other similar reporting

         services.

                d.      Apyx was followed by securities analysts employed by brokerage firms, who

         wrote reports about the Company, which reports were distributed to the sales force and

         certain customers of their respective brokerage firms and were made publicly available.

         95.     Based on the foregoing, during the Class Period, the market for Apyx securities

 promptly digested information regarding the Company from all publicly available sources and

 impounded such information into the price of Apyx securities. Under these circumstances, the

 market for Apyx securities was efficient during the Class Period and, therefore, investors’ purchases

 of Apyx securities at artificially inflated market prices give rise to a class-wide presumption of

 reliance under the fraud-on-the-market doctrine.

         96.    In the alternative, the Affiliated Ute presumption of reliance applies to the extent that

 Defendants’ statements during the Class Period involved omissions of material facts.

 XI.     NO SAFE HARBOR
         97.     The statutory safe harbor provided for forward-looking statements under certain

 circumstances does not apply to any of the statements alleged to be false or misleading herein that

 relate to then-existing facts and conditions, nor does it apply to any material omissions alleged

 herein. To the extent that statements alleged to be false or misleading are characterized as forward-
 looking, the statutory safe harbor does not apply to such statements because they were not

 sufficiently identified as “forward-looking statements” when made, there were no meaningful

 cautionary statements identifying important factors that could cause actual results to differ materially

 from those in the forward-looking statements, and Defendants had actual knowledge that the

 forward-looking statements were materially false or misleading at the time each such statement was

 made.




                                                   32
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 36 of 41 PageID 255



 XII.   COUNTS

                                        FIRST COUNT
                     Violation of Section 10(b) of The Exchange Act and
                 Rule 10b-5 Promulgated Thereunder Against All Defendants


        98.      Plaintiffs repeat and reallege each and every allegation set forth above as if fully set

 forth herein. This claim is asserted against all Defendants.

        99.      During the Class Period, Defendants carried out a plan, scheme and course of conduct

 which was intended to and, throughout the Class Period, did: (i) deceive the investing public,

 including Plaintiffs and other Class members, as alleged herein; and (ii) cause Plaintiffs and other

 members of the Class to purchase Apyx securities at artificially inflated prices. In furtherance of this

 unlawful scheme, plan and course of conduct, defendants, and each of them, took the actions set

 forth herein.

        100.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made untrue

 statements of material fact and/or omitted to state material facts necessary to make the statements not

 misleading; and (iii) engaged in acts, practices, and a course of business which operated as a fraud

 and deceit upon the purchasers of the Company’s securities in an effort to maintain artificially high

 market prices for Apyx securities in violation of Section 10(b) of the Exchange Act and Rule 10b-5.

 All Defendants are sued either as primary participants in the wrongful and illegal conduct charged

 herein or as controlling persons as alleged below.

        101.     Defendants, individually and in concert, directly and indirectly, by the use, means or

 instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

 continuous course of conduct to conceal adverse material information about Apyx’s business,

 operations and prospects, as specified herein.

        102.     These Defendants employed devices, schemes and artifices to defraud, while in

 possession of material adverse nonpublic information and engaged in acts, practices, and a course of

 conduct as alleged herein in an effort to assure investors of Apyx’s value, performance and

 continued substantial growth, which included the making of, or the participation in the making of,



                                                   33
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 37 of 41 PageID 256



 untrue statements of material facts and/or omitting to state material facts necessary in order to make

 the statements made about Apyx and its business, operations and prospects, in light of the

 circumstances under which they were made, not misleading, as set forth more particularly herein,

 and engaged in transactions, practices and a course of business which operated as a fraud and deceit

 upon the purchasers of the Company’s securities during the Class Period.

        103.    The Individual Defendant’s primary liability, and controlling person liability, arises

 from the following facts: (i) the Individual Defendant was a high level executive and/or director at

 the Company during the Class Period and a member of the Company’s management team or had

 control thereof; (ii) the Individual Defendant, by virtue of his responsibilities and activities as a

 senior officer and/or director of the Company, was privy to and participated in the creation,

 development and reporting of the Company’s internal budgets, plans, projections and/or reports; (iii)

 the Individual Defendant was advised of, and had access to, other members of the Company’s

 management team, internal reports and other data and information about the Company’s business,

 operations and prospects at all relevant times; and (iv) the Individual Defendant was aware of the

 Company’s dissemination of information to the investing public which he knew or recklessly

 disregarded was materially false and misleading.

        104.    The Defendants had actual knowledge of the misrepresentations and/or omissions of

 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

 ascertain and to disclose such facts, even though such facts were available to them. Such

 Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

 for the purpose and effect of concealing Apyx business, operations and prospects from the investing

 public and supporting the artificially inflated price of its securities. As demonstrated by Defendants’

 overstatements and/or misstatements of the Company’s business, operations and prospects

 throughout the Class Period, Defendants, if they did not have actual knowledge of the

 misrepresentations and omissions alleged, were reckless in failing to obtain such knowledge by

 deliberately refraining from taking those steps necessary to discover whether those statements were

 false or misleading.


                                                   34
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 38 of 41 PageID 257



        105.     As a result of the dissemination of the materially false and/or misleading information

 and/or failure to disclose material facts, as set forth above, the market price of Apyx securities was

 artificially inflated during the Class Period. In ignorance of the fact that market prices of the

 Company’s securities were artificially inflated, and relying directly or indirectly on the false and

 misleading statements made by Defendants, or upon the integrity of the market in which the

 securities trades, and/or in the absence of material adverse information that was known to or

 recklessly disregarded by Defendants, but not disclosed in public statements by Defendants during

 the Class Period, Plaintiffs’ and the other members of the Class acquired Apyx securities during the

 Class Period at artificially high prices and were damaged thereby.

        106.     At the time of said misrepresentations and/or omissions, Plaintiffs and other members

 of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiffs and the other

 members of the Class and the marketplace known the truth regarding Apyx, which were not

 disclosed by Defendants, Plaintiffs and other members of the Class would not have purchased or

 otherwise acquired their Apyx securities, or, if they had acquired such securities during the Class

 Period, they would not have done so at the artificially inflated prices which they paid.

        107.     By virtue of the foregoing, Defendants have violated Section 10(b) of the Exchange

 Act and Rule 10b-5 promulgated thereunder.

        108.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and the

 other members of the Class suffered damages in connection with their respective purchases and sales

 of the Company’s securities during the Class Period.

                                        SECOND COUNT
                          Violation of Section 20(a) of the Exchange Act
                                Against the Individual Defendant
        109.     Plaintiffs repeat and reallege each and every allegation contained above as if fully set

 forth herein.

        110.     The Individual Defendant acted as a control person of Apyx within the meaning of

 Section 20(a) of the Exchange Act as alleged herein. By virtue of his high-level position, and his

 ownership and contractual rights, participation in and/or awareness of the Company’s operations


                                                   35
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 39 of 41 PageID 258



 and/or intimate knowledge of the false statements filed by the Company with the SEC and

 disseminated to the investing public, the Individual Defendant had the power to influence and

 control and did influence and control, directly or indirectly, the decision-making of the Company,

 including the content and dissemination of the various statements which Plaintiffs contend are false

 and misleading. The Individual Defendant was provided with or had unlimited access to copies of

 the Company’s reports, press releases, public filings and other statements alleged by Plaintiffs to be

 misleading prior to and/or shortly after these statements were issued and had the ability to prevent

 the issuance of the statements or cause the statements to be corrected.

        111.    In particular, the Individual Defendant had direct and supervisory involvement in the

 day-to-day operations of the Company and, therefore, is presumed to have had the power to control

 or influence the particular transactions giving rise to the securities violations as alleged herein, and

 exercised the same.

        112.    As set forth above, Apyx and the Individual Defendant each violated Section 10(b)

 and Rule 10b-5 by their acts and/or omissions as alleged in this Complaint. By virtue of his position

 as a control person, the Individual Defendant is liable pursuant to Section 20(a) of the Exchange Act.

        113.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiffs and other

 members of the Class suffered damages in connection with their purchases of the Company’s

 securities during the Class Period.

 XIII. PRAYER FOR RELIEF
        114.    WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

        (a)     Determining that this action is a proper class action under Rule 23 of the Federal

 Rules of Civil Procedure;

        (b)     Awarding compensatory damages in favor of Plaintiffs and all other Class members

 against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

 wrongdoing, in an amount to be proven at trial, including interest thereon;

        (c)      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

 this action, including counsel fees and expert fees; and


                                                   36
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 40 of 41 PageID 259



       (d)    Such other and further relief as the Court may deem just and proper.

 XIV. JURY TRIAL DEMANDED
       115.   Plaintiffs hereby demand a trial by jury.

 Dated: September 3, 2019                   GLANCY PRONGAY & MURRAY LLP

                                            By: s/ Casey E. Sadler
                                            Robert V. Prongay
                                            Casey E. Sadler (pro hac vice)
                                            Lesley F. Portnoy
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, California 90067
                                            Telephone: (310) 201-9150
                                            Facsimile: (310) 201-9160
                                            Email: rprongay@glancylaw.com
                                                   csadler@glancylaw.com
                                                   lportnoy@glancylaw.com
                                            Attorneys for Plaintiffs and Lead
                                            Counsel for the Class

                                            DESMOND LAW FIRM, P.C.
                                            Leo W. Desmond, Esquire
                                            Florida Bar Number 0041920
                                            5070 Highway A1A, Suite D
                                            Vero Beach, Florida 32963
                                            Telephone: (772) 231-9600
                                            Facsimile: (772) 231-0300
                                            Email: lwd@desmondlawfirm.com

                                            Liaison Counsel for the Class




                                              37
Case 8:19-cv-00919-SCB-AEP Document 29 Filed 09/03/19 Page 41 of 41 PageID 260



                                    PROOF OF SERVICE


        I, the undersigned say:

        I am not a party to the above case and am over eighteen years old.

        On September 3, 2019, I served true and correct copies of the foregoing document, by

 posting the document electronically to the ECF website of the United States District Court for

 the Middle District of Florida, for receipt electronically by the parties listed on the Court’s

 Service List.

        I affirm under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct. Executed on September 3, 2019.



                                                    s/ Casey E. Sadler
                                                    Casey E. Sadler
